In The

                           Court of Appeals

                Ninth District of Texas at Beaumont

                           __________________

                          NO. 09-22-00094-CV
                           __________________


                     IN THE INTEREST OF R.J.

__________________________________________________________________

            On Appeal from the 317th District Court
                    Jefferson County, Texas
                    Trial Cause No. C-239,525
__________________________________________________________________

                     MEMORANDUM OPINION


     Following a bench trial, the trial court terminated Mother’s and

Father’s parent-child relationship with R.J., whom we will call Casey,

their fifteen-month-old child.1 As to Mother, the trial court found clear

and convincing evidence established that Mother:

     (1) knowingly placed or knowingly allowed the children to remain
         in conditions or surroundings that endangered the physical or

     1To   protect the identities of Mother, Father, and their children, we
use pseudonyms in the opinion in place of names. See Tex. R. App. P.
9.8(a), (b).

                                    1
         emotional well-being of the children, pursuant to §
         161.001(b)(1)(D), Texas Family Code;
     (2) engaged in conduct or knowingly placed the children with
         persons who engaged in conduct which endangers the physical
         or emotional well-being of the children, pursuant to §
         161.001(b)(1)(E), Texas Family Code;
     (3) failed to comply with the provisions of a court order establishing
         the actions Mother had to follow to have her children returned
         after they were placed with the Department of Family and
         Protective Services for not less than nine months following their
         removal for abuse or neglect, pursuant to § 161.001(b)(1)(O),
         Texas Family Code; and
     (4) used a controlled substance, as defined by Chapter 481, Health
         and Safety Code, in a manner that endangered the health or
         safety of the child, and then failed to complete a court-ordered
         substance abuse treatment program or continued to abuse a
         controlled substance in a manner that endangered the health or
         safety of her children. 2

The trial court also found that terminating Mother’s and Father’s parent-

child relationship with Casey is in Casey’s best interest. After the trial

court signed the Final Order of Termination, Mother filed her notice of

appeal. Father, however, did not. 3

     On appeal, Mother’s court-appointed attorney filed a brief. The

brief provides the Court with a professional evaluation of the record.




     2See Tex. Fam. Code Ann. § 161.001(b)(1)(D), (E), (O), (P).
     3The trial court found that Father’s rights should be terminated on
five grounds under the Family Code. We need not mention the grounds
on which the trial court terminated Father’s rights, however, since
Father did not appeal.
                                   2
According to Mother’s brief, no arguable grounds exist to support

Mother’s appeal.4 Mother’s attorney also provided the Court with a letter,

which he sent to Mother, in which the attorney represents that he

provided Mother with a copy of the brief that was filed in her appeal.

     After receiving the Anders brief, the Clerk of the Ninth Court of

Appeals notified Mother that she had until June 27, 2022, to file a pro se

response with the Court. Yet the appellate record shows that Mother,

after being notified of her right to respond, did not file a response after

receiving the notice.

     We have independently reviewed the appellate record. Based on

that review, we find Mother’s appeal is frivolous. Accordingly, we need

not appoint another attorney to re-brief the appeal. 5

     Accordingly, the trial court’s judgment is

     AFFIRMED.

                                              _________________________
                                                   HOLLIS HORTON
                                                        Justice
Submitted on July 26, 2022
Opinion Delivered September 8, 2022
Before Golemon, C.J., Horton and Johnson, JJ.

     4See  Anders v. California, 386 U.S. 738 (1967); In re L.D.T., 161
S.W.3d 728, 731 (Tex. App.—Beaumont 2005, no pet.).
     5Cf. Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991).

                                    3